--------------------------------------------------------------------------------

Exhibit 10.2
 
KAYDON CORPORATION 1999 LONG TERM STOCK INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
NON-QUALIFIED STOCK OPTION AGREEMENT, dated as of ___________, 200__; between
KAYDON CORPORATION, a Delaware corporation (the “Corporation”), and
_____________________________ (“Optionee”).
 
The Kaydon Corporation 1999 Long Term Stock Incentive Plan Committee (the
Committee), pursuant to the Corporation’s 1999 Long Term Stock Incentive Plan
(the Plan), has granted to the Optionee, on the date of this Agreement, an
option under the Plan to purchase an aggregate of __________ shares of Common
Stock of the Corporation par value $0.10 per share (“Common Stock”).  To
evidence the option and to set forth its terms and conditions as provided in the
Plan, the Corporation and the Optionee agree as follows.
 
1.           Confirmation of Grant and Price.  The Corporation, by this
Agreement, evidences and confirms its grant to the Optionee on the date of this
Agreement of an option (the Option) to purchase ___________ shares of Common
Stock, at an option price of $______ per share.  The Option is subject to all of
the provisions of the Plan, whether or not explicitly stated in this Agreement,
except that the ability of the Board of Directors or the Committee to amend this
Agreement without the consent of Optionee is limited as provided in this
Agreement.
 
2.           Term for Exercise.  The Option becomes available for exercise,
subject to the provisions of this Agreement, as to the percentage of the
aggregate number of shares of Common Stock subject to the Option and on the
dates set forth below:
 
(a)           Percentage and Date Schedule
 
Percentage of Number
 
Date First Available
of Shares
 
for Exercise
20%
 
One year after the date of grant
20%
 
Two years after the date of grant
20%
 
Three years after the date of grant
20%
 
Four years after the date of grant
20%
 
Five years after the date of grant

 
(b)           Later Exercise.  The right to purchase is cumulative.  If the full
number of shares exercisable in any period is not exercised, the balance may be
exercised at any time or from time to time after that date, as long as the
exercise occurs prior to the expiration or termination of the Option.
 
(c)           Expiration.  The Option expires________________, 200__.
 
3.           Non-Qualified Stock Option.  The Option evidenced by this Agreement
is not intended to be an incentive stock option as that term is defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the Code).
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Who May Exercise.  During the lifetime of the Optionee, the Option
may be exercised only by the Optionee.  If the Optionee dies, the Option may be
exercised, to the extent provided in Section 5 hereof, by the Optionee’s estate
or a person who acquires the right to exercise the Option by bequest or
inheritance or by reason of the death of the Optionee.
 
5.           Exercise After Termination of Employment.  Except as explicitly
provided below, no part of an Option may be exercised by an Optionee unless the
Optionee is then in the employ of the Corporation or any parent or subsidiary
and was continuously so employed since the date of the grant.  It is not a
termination of employment for purposes of this section if the Optionee transfers
employment from the Corporation to any subsidiary or vice versa, or from one
subsidiary to another, without an intervening period, if the Optionee is absent
on sick leave or is granted a leave of absence (not to exceed one year), or if
the Optionee changes status to become a consultant to the Corporation or a
subsidiary. Termination will include termination by reason of the fact that an
entity employing Optionee is no longer a subsidiary of the Company.
 
(a)           General Rules.  Unless governed by a special rule, below, the
Option terminates on the earlier of the expiration date specified in Section 2
and the date which is 10 days after the date of termination of
employment.  Unless acceleration of or continued vesting is specifically
provided for in this Section 5 or in an Employment Agreement between Optionee
and the Corporation which specifically addresses vesting of stock based awards
upon termination, vesting of awards shall cease and no further installments of
the Option will become exercisable following termination of employment by the
Corporation or any parent or subsidiary and the Option shall be exercisable
pursuant to the rules set forth in this Section 5 only with respect to the
number of shares of Common Stock as to which the Optionee could have exercised
the Option at the date of termination. The Board of Directors or the Committee
may, in its discretion, amend this Agreement to accelerate the exercisability of
any installments of the Option which were not exercisable at the time of the
Optionee’s death.
 
(b)           Exceptions for Involuntary Termination and Disability.  In the
case of involuntary termination of employment or a Disability within the meaning
of the Plan or as defined in any employment agreement between Optionee and the
Corporation, the Option terminates on the earlier of the expiration date
specified in Section 2 and the date which is three months after the date of
termination of employment.
 
(c)           Exception for Death.  In the case of death, the Option terminates
on the earlier of the expiration date specified in Section 2 and the date which
is one year from the date of death.
 
(d)           Exception for Retirement.  In the case of termination of
employment by reason of retirement at or after age 65, the Option will continue
to vest in accordance with the Option vesting schedule in effect on the date of
retirement and will continue to be exercisable in accordance with its terms as
though the Optionee had continued in employment unless otherwise provided in an
Employment Agreement between Optionee and the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Termination following Change in Control.  If the Optionee is a
party to a Change in Control Compensation Agreement or an Employment Agreement
which explicitly provides for acceleration of vesting and exercisability of
options upon events of termination following a “Change in Control,” the vesting
and exercisability of the Option for terminations following a Change in Control
(as defined in such other agreement) will be governed by the terms of such
Change in Control Compensation Agreement or Employment Agreement to the extent
such provisions are different than or conflict with the provisions of this
Agreement.  Such acceleration is not subject to cancellation under the Plan and
is also irrevocable as long as the Optionee is a party to such a Change in
Control Compensation Agreement or Employment Agreement.
 
Notwithstanding the foregoing, if at any time upon or following termination of
employment the Committee determines that reason to terminate the Optionee for
cause, as defined in the Plan, exists at the time of termination or existed at
such time, the Committee may terminate the unexercised portion of the Option
concurrently with or at any time following the termination of
employment.  Further, nothing in the Plan or in this Agreement confers upon the
Optionee any right to continue in the employ of the Corporation or any of its
affiliates, or interferes in any way with the right of the Corporation or any of
its affiliates to terminate the Optionee’s employment at any time during the
Option period or otherwise.
 
6.           Restrictions on Exercise.  The Option may be exercised only with
respect to full shares.  No fractional shares of Common Stock will be issued.
 
(a)           General Limitation.  The Option may not be exercised in whole or
in part, and no payment by the Corporation shall be made nor shall any
certificates representing shares of Common Stock subject to the Option be
delivered, if:
 
i.           Governmental Approval.  At any time any requisite approval or
consent of any governmental authority of any kind having jurisdiction over the
exercise of options has not been effectively secured;
 
ii.           Registration.  The shares are not effectively registered under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended; or
 
iii.           Withholding.  Applicable federal, state and local tax withholding
requirements are not satisfied (including, any taxes arising under Sections 409A
or 4999 of the Code).
 
(b)           Representation.  The Corporation may require as a condition to the
exercise of the Option in whole or in part at any time that the Optionee or any
person exercising the Option after the Optionee’s death in accordance with the
provisions of Section 4 (the Holder) represent to the Corporation in writing
that the shares are being acquired for the Optionee’s or Holder’s own account
for investment only and not with a view to distribution or with any present
intention of reselling any.
 
(c)           Hardship.  The Option is not exercisable for the period of at
least twelve (12) months to the extent provided under the hardship distribution
provisions of the Kaydon Corporation Employee Stock Ownership and Thrift Plan or
other Corporation or affiliate plan to the extent the Optionee receives a
hardship distribution from that plan.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Manner of Exercise.  To the extent the Option has become and
remains exercisable as provided in this Agreement, and subject to any additional
administrative regulations the Committee may from time to time adopt, the Option
may be exercised from time to time, in whole or in part, by a signed written
notice to the Secretary of the Corporation on a form supplied by the
Corporation.  The notice must specify the number of shares of Common Stock with
respect to which the Option is being exercised and be accompanied by full
payment of the option price for the shares.
 
(a)           Payment.  Payment must be made in:
 
i.           Cash or Shares.  Cash; provided, however, that with the consent of
the Committee, payment may be made in whole or in part with (A) shares of Common
Stock, represented by certificates duly endorsed to the Corporation or its
nominees, valued at fair market value, (B) shares of Common Stock otherwise
issuable upon exercise of such Option, valued at fair market value, or other
awards or property having a fair market value on the exercise date equal to the
exercise price;
 
ii.           Instructions.  With the consent of the Committee, by delivering
with a properly executed exercise notice irrevocable instructions to a third
party to promptly deliver to the Corporation the amount of sale or loan proceeds
to pay the exercise price;
 
iii.           Combination.  With the consent of the Committee, a combination of
the above; or
 
iv.           Other.  With the consent of the Committee, other consideration.
 
(b)           Prior Holdings Limitation.  The option price may not be paid in
shares of Common Stock that have been held by the Optionee for less than six
months.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Tax Withholding.  Prior to the issuance of shares upon exercise of
the Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Corporation (including any taxes arising under
Sections 409A or 4999 of the Code).  If the Committee allows, Optionee may
provide for payment of withholding taxes upon exercise of the Option by (i)
requesting that the Corporation retain shares with a fair market value equal to
the minimum amount of taxes required to be withheld or (ii) delivering to the
Corporation other shares of Common Stock owned by Optionee for a period of at
least six months having a fair market value equal to the minimum amount of taxes
required to be withheld.  In the case of clause (i) above, the Corporation shall
issue the net number of shares to the Optionee by deducting the shares retained
from the shares issuable upon exercise. Unless otherwise expressly set forth in
a written agreement between the Company and the Optionee, neither the Company
nor any of its employees, officers, directors, or service providers shall have
any obligation whatsoever to pay such taxes, to prevent the Optionee from
incurring them, or to mitigate or protect the Optionee from any such tax
liabilities.  Nevertheless, if the Company reasonably determines that the
Optionee’s receipt of payments or benefits pursuant to Section 6 of the Plan as
a result of the Optionee’s cessation of employment with the Company constitutes
“nonqualified deferred compensation” within the meaning of Section 409A, payment
of such amounts shall not commence until the Optionee incur a “separation from
service” within the meaning of Treasury Regulation § 1.409A-1(h) (“Separation
from Service”).  If, at the time of the Optionee’s Separation from Service, the
Optionee is a “specified employee” (under Internal Revenue Code Section 409A),
any amount that constitutes “nonqualified deferred compensation” within the
meaning of Code Section 409A  that becomes payable to the Optionee on account of
the Optionee’s Separation from Service (including any amounts payable pursuant
to the preceding sentence) will not be paid until after the end of the sixth
calendar month beginning after the Optionee’s Separation from Service (the “409A
Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, the Optionee shall be paid a lump sum payment in cash equal
to any payments delayed because of the preceding sentence, without interest.
Thereafter, the Optionee shall receive any remaining benefits as if there had
not been an earlier delay.
 
(d)           Right to Exercise.  In the event that the Option is exercised by a
person other than the Optionee in accordance with Section 4, the person must
furnish to the Corporation evidence satisfactory to it of the person’s right to
exercise the Option.
 
(e)           Other Documents.  The Corporation may require the Optionee or any
other person exercising the Option to furnish or execute any documents the
Corporation deems necessary to evidence the exercise or to comply with any
requirements of this Agreement, the Plan, or any law.
 
8.             Non-Assignability.  The Option may not be assigned, transferred
or hypothecated by the Optionee or other Holder except as provided below:
 
(a)           Acceptable Assignments.  Subject to subsection b., the Option may
be assigned by the Optionee:
 
i.            Death.  By will or by the laws of descent and distribution to the
extent provided in Section 4;
 
ii.           Grantor Trust.  To a revocable grantor trust established by the
Optionee for the Optionee’s sole benefit during the Optionee’s life, subject to
the terms of the Plan; or
 
iii.           Other.  To a beneficiary designated by the Optionee in writing on
a form  approved by the Committee.
 
(b)           Limitation.  Notwithstanding those general rules, the Option may
not be assigned by Optionee if Optionee is a director or officer of the
Corporation or an affiliate for purposes of the securities laws, except as
permitted under Rule 16b-3 of those laws.
 
 
5

--------------------------------------------------------------------------------

 
 
9.           Rights as Shareholders.  The Optionee and any other Holder have no
rights as a shareholder with respect to any shares covered by the Option until
the issuance of a certificate or certificates to the Optionee or other Holder
for the shares upon due exercise of the Option.  No adjustment will be made for
dividends or other rights for which the record date is prior to the issuance of
the certificate or certificates.
 
10.           Capital and Other Adjustments.  Subject to compliance with any
restrictions under Code Section 409A, in the event of any change in the number
of outstanding shares of Common Stock by reason of any stock dividend, cash
dividend (other than a regular, quarterly dividend), stock split, combination or
exchange of shares, recapitalization, reclassification, merger, consolidation,
reorganization, or other similar transaction, the Committee shall make
appropriate adjustment to the number, type and/or option price of shares of
Common Stock covered by the Option, by means of a grant of a substitute option
or an additional option or otherwise.  In addition, in the event of any unusual
or nonrecurring event affecting the Corporation, any subsidiary, or the
financial statements of the corporation or any subsidiary, or of changes in
applicable laws, regulations or accounting principles which has the same affect
on option holders as the events described  in the preceding sentence, the
Committee shall adjust the terms and conditions of, and the criteria included in
this Agreement if the Committee determines that such adjustments are appropriate
to prevent dilution or enlargement of the benefits or potential benefits of the
Option.
 
11.           Change in Control.  In the event of a Change in Control (as
defined in the Plan), the Option shall vest, shall become exercisable in full
and shall no longer be subject to any restrictions which would prevent immediate
exercise.  In addition, in that circumstance, the Committee as constituted
before the Change in Control may, in its sole discretion:
 
(a)           Purchase.  Provide for the purchase of the Option for an amount of
cash equal to the amount that could have been attained upon exercise had the
Option been exercisable at that time;
 
(b)           Adjust.  Adjust the Option as the Committee deems appropriate to
reflect the Change in Control; and
 
(c)           Cause Assumption.  Cause the Option to be assumed, or replaced
with a new option, by the acquiring or surviving corporation after the Change in
Control.
 
12.           Legality.  The issuance or delivery of any shares of Common Stock
pursuant to an Option may be postponed by the Corporation for any period
required to comply with any applicable requirements under the Federal securities
laws, any applicable listing requirements of any national securities exchange or
any requirements under any other applicable law or regulation.  The Corporation
is not obligated to issue or deliver any shares if the issuance or delivery
constitutes, or in the opinion of counsel to the Corporation may constitute, a
violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.
 
 
6

--------------------------------------------------------------------------------

 
 
13.           Notice.  Notice to the Secretary of the Corporation shall be
deemed given if in writing and delivered to the Secretary of the Corporation at
the then principal office of the Corporation in accordance with the
Sarbanes–Oxley Accounting/Corporate Responsibility Act of 2002 (such Notice must
be delivered in a timely manner in order for the Corporation to meet its
reporting requirements).
 
14.           Amendment.  The Board of Directors or the Committee may amend the
terms and conditions of this Agreement as provided in the Plan, except that,
without the consent of the Optionee, no amendment may impair the rights of the
Optionee or Holder relating to the Option or amend Sections 5(e), or 11, or this
Section 14 of this Agreement.  Notwithstanding that, the Option provided in this
Agreement may be canceled in the Committee’s sole discretion, as long as the
Optionee is not a party to an effective Change in Control Compensation Agreement
or Employment Agreement, as described in Section 5 above, upon payment of the
value of the Option to the Optionee or Holder in cash or in another Option, and
such value may be determined by the Committee in its sole discretion.
 
15.           Governing Law.  The words “exercise”, “subsidiary”, “outstanding”
and any other words or terms used in this Agreement which are defined or used in
Section 421, 422 or 425 of the Code have the meanings assigned to them in those
Sections, unless the context clearly requires otherwise.  In all other respects
this Agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of Delaware.
 
Executed ___ day of _____________, effective as of the date first set forth
above.



KAYDON CORPORATION   OPTIONEE      
By 
     

Name: 
     

Its: 
     

 
 
7